         Case 19-34548 Document 119 Filed in TXSB on 12/17/19 Page 1 of 8



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

In re:                                       §
                                             §
Houston-Harris Division Patrol, Inc.,        §                   Chapter 7
                                             §
         Debtors.                            §               Case No. 19-34548


    TRUSTEE’S EMERGENCY APPLICATION FOR AUTHORITY TO: (1) PAY
 THE INTERNAL REVENUE SERVICE A PORTION OF ITS SECURED CLAIM; (2)
PAY THE TEXAS COMPTROLLER POST-PETITION TRUST FUND SALES TAXES;
   AND (3) ESTABLISH PROCEDURES FOR FUTURE SALES TAX PAYMENTS


Pursuant to Local Rule 9013:

     THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF
     YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE
     MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING
     PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY
     TO THE MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE
     WITHIN 21 DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR
     RESPONSE MUST STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF
     YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED
     WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND
     HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING.
     UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER
     EVIDENCE AT THE HEARING AND MAY DECIDE THE MOTION AT HEARING.

     EMERGENCY RELIEF HAS BEEN REQUESTED. IF THE COURT CONSIDERS
     THE MOTION ON AN EMERGENCY BASIS, THEN YOU WILL HAVE LESS
     THAN 21 DAYS TO ANSWER. IF YOU OBJECT TO THE REQUESTED RELIEF
     OR IF YOU BELIEVE THAT EMERGENCY CONSIDERATION IS NOT
     WARRANTED, YOU SHOULD FILE AN IMMEDIATE RESPONSE.

     REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

TO THE HONORABLE CHRISTOPHER LOPEZ, UNITED STATES BANKRUPTCY
JUDGE:



EMERGENCY APPLICATION FOR AUTHORITY TO: (1) PAY THE INTERNAL REVENUE SERVICE A PORTION
OF ITS SECURED CLAIM; (2) PAY THE TEXAS COMPTROLLER POST-PETITION TRUST FUND SALES TAXES;
AND (3) ESTABLISH PROCEDURES FOR FUTURE SALES TAX PAYMENTS                          PAGE | 1
        Case 19-34548 Document 119 Filed in TXSB on 12/17/19 Page 2 of 8



        Christopher R. Murray, in his capacity as the duly appointed Chapter 7 Trustee for the

bankruptcy estate of Houston-Harris Division Patrol, Inc. (“Debtor”), files this Emergency

Application for Authority to: (1) Pay to the Internal Revenue Service a Portion of its Secured

Claim; (2) Pay the Texas Comptroller Post-Petition Trust Fund Sales Taxes; and (3) Establish

Procedures for Future Sales Tax Payments (“Application”). In support of this Application, the

Trustee respectfully states as follows:

                 JURISDICTION, VENUE, & CONSTITUTIONAL AUTHORITY

        1.      This Court has jurisdiction over these proceedings, and the persons and properties

affected hereby, pursuant to 28 U.S.C. § 157 and 1334. Venue is proper pursuant to 28 U.S.C. §§

1408 and 1409. This motion involves a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A),

(B) and (O).

        2.      This Court has constitutional authority to enter a final order in this matter. A

motion to pay administrative claims (or in the case of the sales taxes, payment of funds that are

not property of the estate to a taxing authority) has no equivalent in state law, thereby rendering

the Supreme Court’s opinion in Stern v. Marshall inapplicable. See In re Carlew, 469 B.R. 666,

672 (Bankr. S.D. Tex. 2012).

                                          BACKGROUND

        3.      On August 14, 2019 (“Petition Date”), the Debtor filed a voluntary Chapter 11

petition in this Court.

        4.      On August 19, 2019, Christopher R. Murray (“Trustee”) was appointed as the

Chapter 11 Trustee.

        5.      Houston-Harris Division Patrol, Inc. (“Debtor”) is a corporation organized under



EMERGENCY APPLICATION FOR AUTHORITY TO: (1) PAY THE INTERNAL REVENUE SERVICE A PORTION
OF ITS SECURED CLAIM; (2) PAY THE TEXAS COMPTROLLER POST-PETITION TRUST FUND SALES TAXES;
AND (3) ESTABLISH PROCEDURES FOR FUTURE SALES TAX PAYMENTS                          PAGE | 2
          Case 19-34548 Document 119 Filed in TXSB on 12/17/19 Page 3 of 8



the laws of Texas, with its principal place of business in Houston, Texas. Pursuant to its

website, the Debtor was established in 1995 and provides security officers across Texas with

offices in Dallas, Austin and headquarters in Houston.

          6.     The Debtor was a security staffing company. Its most valuable assets were its

customer contracts and the accounts receivable that are generated by way of fulfilling these

contracts. The Trustee determined that the Debtor could not reorganize and that immediate

conversion was required.

          7.     On August 27, 2019, the Court granted the Trustee’s motion to convert this case

to a case under chapter 7 of the bankruptcy code (“Conversion Date”). On August 28, 2019, the

Office of the United States Trustee reappointed the Trustee.

          8.     Immediately prior to conversion, the Trustee, in his business judgment, caused

the Debtor to cease operations and proceeded to terminate the Debtor’s employees effective

August 26, 2019.

          9.     The Internal Revenue Service (“IRS”) has a lien on virtually all of the Debtor’s

assets.

          10.    On September 10, 2019, the Trustee and the United States of America (“United

States”) on behalf of the IRS entered into a stipulation and agreed order (“Stipulation”) [Dkt.

No. 56] providing for a $250,000 carve-out to the bankruptcy estate, plus 3% of amounts

received during the case.

          11.    On October 24, 2019 the Court approved the stipulation and entered an Order

[Dkt. No. 98].

          12.    Texas imposes a state sales and use tax of 6.25% on all retail sales, leases and



EMERGENCY APPLICATION FOR AUTHORITY TO: (1) PAY THE INTERNAL REVENUE SERVICE A PORTION
OF ITS SECURED CLAIM; (2) PAY THE TEXAS COMPTROLLER POST-PETITION TRUST FUND SALES TAXES;
AND (3) ESTABLISH PROCEDURES FOR FUTURE SALES TAX PAYMENTS                          PAGE | 3
        Case 19-34548 Document 119 Filed in TXSB on 12/17/19 Page 4 of 8



rentals of most goods, as well as taxable services. Local taxing jurisdictions (cities, counties,

special purpose districts and transit authorities) may also impose a sales and use tax up to

two-percent, for a maximum combined rate of 8.25 percent. Harris County imposes such a tax.

The Texas Comptroller of Public Accounts collects sales and use taxes.

       13.     The bankruptcy estate is currently holding $523,445.86. Of that amount

$71,776.04 is trust fund state and local sales taxes the breakdown is below. The amounts

reflected below are taxes actually collected by the estate post-petition. For the month of August,

the collections are prorated.

                                Post Petition Sales and Use Taxes
                         August                              $ 23,394.40
                         September                           $ 34,880.42
                         October                             $ 7,576.22
                         November                            $ 5,925.00
                                                      Total $ 71,776.04


       14.     The carveout account has approximately $281,007.28 on deposit. The general

account has $242,438.58 on deposit. The Trustee intends to pay the sales and use tax from the

general account. The sales and use tax receipts are not property of the estate and not subject to

the IRS lien. They are also not part of the Trustee’s administrative expense carveout. The

Trustee will reimburse $2,153.28 from the carveout account to the general account, which is the

three percent that was previously deposited from the sales tax receipts. The Trustee seeks

authority to pay future sales taxes without further order of the Court.

                                         RELIEF REQUESTED

       15.     The Trustee requests permission to pay the IRS an interim distribution of



EMERGENCY APPLICATION FOR AUTHORITY TO: (1) PAY THE INTERNAL REVENUE SERVICE A PORTION
OF ITS SECURED CLAIM; (2) PAY THE TEXAS COMPTROLLER POST-PETITION TRUST FUND SALES TAXES;
AND (3) ESTABLISH PROCEDURES FOR FUTURE SALES TAX PAYMENTS                          PAGE | 4
        Case 19-34548 Document 119 Filed in TXSB on 12/17/19 Page 5 of 8



$130,000.00 of the funds currently held by the bankruptcy estate.

        16.     The Trustee requests permission to remit $71,776.04 in state and local sales taxes

to the appropriate taxing authorities, and for authority to pay all future sales taxes without further

order of the Court.

        17.     The Trustee seeks authority to create an escrow account for all sales taxes

collected in the future.

BASIS FOR RELIEF REQUESTED: FUNDS HELD IN TRUST ARE NOT AVAILABLE
                  FOR DISTRIBUTION TO CREDITORS

        18.     These postpetition taxes are “trust fund taxes” that, by definition, are held by the

estate in trust for the benefit of these taxing authorities. Section 541)d() of the Bankruptcy Code

excludes property that the estate only holds legal title and not an equitable interest. It is well

established under section 541(d) of the Bankruptcy Code that taxes collected on behalf of taxing

authorities are not property of the estate. See Begier v. IRS, 496 U.S. 53, 59 (1990) (holding that

taxes such as excise taxes, FICA taxes and withholding taxes are property held by debtor in trust

for another and, as such, do not constitute property of the estate); In re Am. Int’l Airways, Inc.,

70 B.R. 102, 103 (Bankr. E.D. Pa. 1987) (funds held in trust for federal excise taxes are not

property of a debtor’s estate, and therefore, not available for distribution to creditors). Because

the postpetition taxes that are trust fund taxes do not constitute property of the Debtor’s estate,

these amounts will not otherwise be available for distribution to the Debtor’s creditors. Thus, the

payment of these taxes will not adversely affect the Debtor’s estate.

        19.     In addition, it is possible that some of these state and local taxing authorities may

initiate audits if the Trustee fails to pay these postpetition taxes promptly. Such audits would

further divert attention and resources from the process of administering this bankruptcy case.


EMERGENCY APPLICATION FOR AUTHORITY TO: (1) PAY THE INTERNAL REVENUE SERVICE A PORTION
OF ITS SECURED CLAIM; (2) PAY THE TEXAS COMPTROLLER POST-PETITION TRUST FUND SALES TAXES;
AND (3) ESTABLISH PROCEDURES FOR FUTURE SALES TAX PAYMENTS                          PAGE | 5
        Case 19-34548 Document 119 Filed in TXSB on 12/17/19 Page 6 of 8



Moreover, the Debtor’s principals may be subject to personal liability in the event the

postpetition taxes, as well as the debts owed to the Internal Revenue Service, are not remitted or

paid to the appropriate taxing authorities. There is no reason for the principals to incur additional

penalties and interest for these unpaid amounts.

                                 EMERGENCY RELIEF REQUESTED

       20.     Pursuant to Bankruptcy Local Rule 9013-1(i), the Trustee requests emergency

consideration of this motion. Penalties and interest continue to accrue and the bankruptcy estate

has the ability to reduce these fees by issuing an interim distribution.

       21.     The Trustee has consulted with his counsel and accountants in this case and has

determined that the estate may make an interim distribution of $130,000 without risking

administrative insolvency. The Trustee seeks to pay this amount during the 2019 calendar year

to mitigate the penalties and interest that may accrue on the outstanding debt owed to the IRS.

                                  REQUEST FOR WAIVER OF STAY

       22.     To the extent that the relief sought in this Motion constitutes a use of property

under Section 363(b) of the Bankruptcy Code, the Trustee seeks a waiver of the fourteen-day

stay under Bankruptcy Rule 6004(h).

                                          CONCLUSION

       WHEREFORE, the Trustee prays that the Court grant the relief; that the Court enter an

order allowing him to: (1) pay an interim distribution of $130,000 to the IRS; (2) pay $71,776.04

in state and local sales taxes to the appropriate taxing authorities; (3) establish an escrow account

for all future sales taxes collected; (4) pay all future sales taxes collected without further order of




EMERGENCY APPLICATION FOR AUTHORITY TO: (1) PAY THE INTERNAL REVENUE SERVICE A PORTION
OF ITS SECURED CLAIM; (2) PAY THE TEXAS COMPTROLLER POST-PETITION TRUST FUND SALES TAXES;
AND (3) ESTABLISH PROCEDURES FOR FUTURE SALES TAX PAYMENTS                          PAGE | 6
        Case 19-34548 Document 119 Filed in TXSB on 12/17/19 Page 7 of 8



this Court; (5) granting emergency relief; (6) waiving any stay under Bankruptcy Rule 6004(h).

The Trustee requests that he be granted such other and further relief as the Court deems proper.

       Dated: December 17, 2019               Respectfully submitted,

                                              MCDOWELL HETHERINGTON LLP

                                              By: /s/ Jarrod B. Martin

                                              Jarrod B. Martin
                                              Texas Bar No. 24070221
                                              1001 Fannin Street
                                              Suite 2700
                                              Houston, TX 77002
                                              P: 713-337-5580
                                              F: 713-337-8850
                                              E: Jarrod.Martin@mhllp.com

                                              Counsel for Christopher R. Murray,
                                              Chapter 7 Trustee



                                 CERTIFICATE OF SERVICE


       The undersigned certifies that on December 17, 2019 a true and correct copy of the

foregoing Application was served electronically on all parties registered to receive electronic

notice of filings in this case via this Court’s ECF notification system.


                                              /s/ Jarrod B. Martin
                                              Jarrod B. Martin




EMERGENCY APPLICATION FOR AUTHORITY TO: (1) PAY THE INTERNAL REVENUE SERVICE A PORTION
OF ITS SECURED CLAIM; (2) PAY THE TEXAS COMPTROLLER POST-PETITION TRUST FUND SALES TAXES;
AND (3) ESTABLISH PROCEDURES FOR FUTURE SALES TAX PAYMENTS                          PAGE | 7
       Case 19-34548 Document 119 Filed in TXSB on 12/17/19 Page 8 of 8



            CERTIFICATION PURSUANT TO LOCAL RULE 9013-1(i)

       I certify that the facts underlying the request for expedited relief are accurate to
the best of my knowledge.



                                                   /s/ Jarrod B. Martin

                                                   Jarrod B. Martin




EMERGENCY APPLICATION FOR AUTHORITY TO: (1) PAY THE INTERNAL REVENUE SERVICE A PORTION
OF ITS SECURED CLAIM; (2) PAY THE TEXAS COMPTROLLER POST-PETITION TRUST FUND SALES TAXES;
AND (3) ESTABLISH PROCEDURES FOR FUTURE SALES TAX PAYMENTS                          PAGE | 8
